Citation Nr: 0432955	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  00-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed to be due to Agent Orange herbicide 
exposure.  

2.  Entitlement to service connection for a lung disorder, 
claimed to be due to Agent Orange herbicide exposure.  

3.  Entitlement to service connection for a bowel disorder, 
claimed to be due to Agent Orange herbicide exposure.  

4.  Entitlement to service connection for a bladder disorder, 
claimed to be due to Agent Orange herbicide exposure.  

5.  Entitlement to service connection for a skin disorder, 
other than tinea cruris, claimed to be due to Agent Orange 
herbicide exposure.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his nurse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from June 
1968 to August 1970, that included duty in the Republic of 
Vietnam during the Vietnam War era.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in February 2003, it was remanded to the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO) for the purpose of affording the veteran 
a requested hearing at the RO.  

In November 2003, the veteran appeared at the RO for the 
requested travel Board hearing before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file.  A supplemental statement of the case was issued 
in June 2004, and the case was then returned to the Board for 
further appellate review.  



FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.

2.  The veteran served on active duty from June 1968 to 
August 1970, including service in the Republic of Vietnam 
during the Vietnam War era.

3.  No probative and competent medical evidence has been 
received which links or relates peripheral neuropathy, a lung 
disorder, a bowel disorder, a bladder disorder, and/or a skin 
disorder, other than tinea cruris, to the veteran's period of 
active service, including herbicide exposure during such 
service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).

2.  A lung disorder was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

3.  A bowel disorder was not incurred in or aggravated by 
service, and such may not be presumed to have been incurred 
in service including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 
1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309.



4.  A bladder disorder was not incurred in or aggravated by 
service, and such may not be presumed to have been incurred 
in service including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 
1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309.

5.  A skin disorder, other than tinea cruris, was not 
incurred in or aggravated by service, and such may not be 
presumed to have been incurred in service including as 
secondary to Agent Orange herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1113, 1116, 1153, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revises VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has recently held that 38 U.S.C.A. § 
5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), as 
amended, which pertain to VA's duty to notify a claimant who 
had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
service connection claim is an original claim and appeared 
substantially complete on its face.  The veteran clearly 
identified the disabilities in question and the benefits 
sought.  Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefits sought with the 
September 2000 rating decision, October 2000 statement of the 
case, January 2001 Board hearing, January 2002 Board remand, 
April 2002 letter from the RO explaining the VCAA, October 
2002 supplemental statement of the case, November 2003 Board 
hearing, and June 2004 supplemental statement of the case.  

The January 2002 Board remand and April 2002 letter from the 
RO specifically provided the veteran with notice of the VCAA 
and explained the respective rights and responsibilities 
under the VCAA.  It was further noted in the foregoing 
documents that what was lacking was evidence that the 
disabilities at issue were incurred in service or the result 
of a service-connected disease or injury, or to presumed 
exposure to Agent Orange herbicides in the Republic of 
Vietnam.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made exhaustive efforts to obtain the veteran's service 
medical records, VA treatment records and private treatment 
records as they were identified by him.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issues on 
appeal.  By the January 2002 Board remand, and the April 2002 
letter from the RO, the veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  

The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in these documents.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



It is noted that the veteran was afforded a VA medical 
examinations in October 2002 for the express purpose of 
making a medical determination as to the etiology of the 
various disorders at issue, including a determination as to 
their relationship, if any, to presumed Agent Orange 
exposure.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the April 2002 letter from 
the RO.  This letter did indicate that the veteran was 
limited to 30 days to respond.  

Regardless, it is noteworthy that additional efforts were 
made to obtain evidence as recently as December 2003, long 
after the foregoing 30 day response period of the April 2002 
letter.  It is also most significant to note that there has 
been no indication of the existence of additional pertinent 
evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the appellant nor his representative 
have given any indication of additional evidence that has not 
been sought, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in March 2000.  Thereafter, in the September 2000 
rating decision, the RO denied the veteran's claim for 
service connection for the several disorders now at issue.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  



Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

For certain chronic disorders, including diseases of the 
nervous system and gastric ulcer or bronchiectasis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).


Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2002), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; prostate cancer, chronic lymphocytic 
leukemia, porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2004).  Note 2 states that  for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.




The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

The Secretary evaluated numerous studies and other scientific 
evidence and concluded that there was insufficient credible 
evidence to establish an association between herbicide 
exposure and any condition not specifically named in 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Factual Background

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnoses of peripheral 
neuropathy, a lung disorder, a bowel disorder, a bladder 
disorder, and/or a skin disorder, other than tinea cruris, 
during his period of active service or on service separation 
examination.  

Post-service medical records include the diagnosis of 
peripheral neuropathy, but not earlier than 1995.  There is 
no record of peripheral neuropathy that even remotely 
approaches the one year post-service period, and no medical 
record or opinion that relates the veteran's peripheral 
neuropathy to service, including presumed exposure to Agent 
Orange herbicides during service in the Republic of Vietnam 
or otherwise.  

Post-service medical records also document a bowel disorder, 
a respiratory disorder, a bladder disorder, and a skin 
disorder, other than tinea cruris.  There are no medical 
records or opinion that relate any of these disorders to 
service, including presumed exposure to Agent Orange 
herbicides during service in the Republic of Vietnam.  
Pursuant to the Board's January 2002 remand, the veteran was 
afforded VA medical examinations in October 2004 conducted 
for the purpose of determining whether any of the disorders 
at issue could be related to service or to the veteran's 
presumed exposure to Agent Orange herbicide during his 
Vietnam War era service.  In the report of the examinations, 
the examiners noted that the veteran's claims file and the 
2002 remand had been reviewed.  

In the report, the veteran's bowel problems were said to 
consist of chronic constipation.  The pertinent diagnosis was 
chronic constipation due to low fiber diet.  His post-service 
respiratory disorders were identified as having been a nine 
month treatment for tuberculosis, a bout of bacterial 
bronchitis in 1998, and the "possible pulmonary involvement 
with PCP."  The pertinent diagnoses were chronic obstructive 
lung disease, bronchitic in nature.  The veteran's bladder 
problem was identified as being incontinent of urine for the 
previous five years.  The pertinent diagnosis was 
incontinence of urine, secondary to cerebrovascular 
accidents.  Relative to the veteran's neurological problems, 
the report of examination showed a diagnosis of peripheral 
neuropathy secondary to anti-tuberculosis and retroviral 
therapy.  The diagnoses of skin disorders, consisted of 
benign keratosis of the right foot and ulcers that were 
healed.  

Significantly, the examiners who conducted the October 2004 
VA examinations concluded that none of the veteran's 
disorders were related to or aggravated by military service 
or Agent Orange.  Service connection has been granted for 
tinea cruris.


Analysis

The veteran does not contend that any of the disorders at 
issue, namely peripheral neuropathy, a lung disorder, a bowel 
disorder, a bladder disorder, and a skin disorder, other than 
tinea cruris, were manifest during his period of active 
service, and there is no evidence of record to that effect.  
The post service medical documentation does not show the 
presence of peptic ulcer disease, organic disease of the 
nervous system, or bronchiectasis disabling to a compensable 
degree during the first post service year.  It is his primary 
contention that these disorders are in existence and are 
related to his exposure to the Agent Orange herbicide during 
service.  

The veteran served on active duty from June 1968 to August 
1970, including service in the Republic of Vietnam during the 
Vietnam War era.  With respect to the Hickson analysis, 
element (2) is satisfied in that in-service exposure to 
herbicides is presumed under the law and regulations cited 
above.  See 38 U.S.C.A. § 1116(f).

With respect to Hickson element (1), the medical evidence 
includes the diagnoses of the various disorders at issue 
since service, most recently upon VA examination in October 
2002.  Hickson element (1) has therefore been satisfied with 
respect to these disabilities.  

Once again, the veteran does not allege that he had any of 
the disorders at issue in service, and the service medical 
records and post-service records confirm this.  In essence, 
the veteran ascribes these disorders to exposure to Agent 
Orange in service over thirty years ago.

With the exception of peripheral neuropathy which must be 
diagnosed as acute or subacute as opposed to chronic, none of 
the current diagnosed disabilities at issue are listed as 
being presumptively related to herbicide exposure.  

While peripheral neuropathy is a listed disorder in the 
presumptive regulations relating to herbicide exposure, such 
relationship can only be presumed if that disorder is 
manifest within the first post-service year.  Clearly, the 
foregoing evidence shows that it was not.  As there is no 
evidence that the veteran has developed an enumerated disease 
(within the one year post-service presumptive period in the 
case of peripheral neuropathy), the presumptive Agent Orange 
regulations are not applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that any of the claimed disabilities are related 
to service, including exposure to Agent Orange.  In this 
case, however, no competent medical evidence or opinion has 
been entered into the record which links or relates any of 
the veteran's variously diagnosed disorders to his period of 
active service, including the presumed exposure to Agent 
Orange.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  The Board again notes that the 
CAVC has held that lay persons, such as the veteran and his 
representative, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, although there is current diagnoses of peripheral 
neuropathy, a lung disorder, a bowel disorder, a bladder 
disorder, and a skin disorder, other than tinea cruris, there 
is no medical evidence of a nexus between the veteran's 
service, including presumed Agent Orange exposure during 
service, and any current disability.  In fact, the only 
medical opinions on the matter were those offered by the VA 
examiners who conducted the October 2002 examinations for the 
express purpose of determining whether there was such a 
nexus.  Following a review of the veteran's claims folder, a 
recitation of the veteran's medical history, including the 
history of his service in Vietnam, and following a complete 
examination, it was the examiners' conclusions that none of 
the veteran's disorders were related to or aggravated by 
military service or Agent Orange.  

Accordingly, Hickson element (3) has not been met and service 
connection cannot be granted as to any claimed disorders.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claims for service connection for peripheral neuropathy, a 
lung disorder, a bowel disorder, a bladder disorder, and a 
skin disorder, other than tinea cruris, either on a direct 
basis or presumptively as residual to herbicide exposure.  
Accordingly, there exists no basis upon which to predicate a 
grant of entitlement to service connection for all disorders 
at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2004).


ORDER

Entitlement to service connection for peripheral neuropathy, 
a lung disorder, a bowel disorder, a bladder disorder, and/or 
a skin disorder, other than tinea cruris, to include as due 
to presumed exposure to Agent Orange herbicides, is denied.




	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



